Botein, P. J. (dissenting).
The affirmance by the majority is based on a holding that plaintiff was contributorily negligent as a matter of law in two respects: (1) in permitting the accumulation of caked grease and oil on the floor prior to the fire, and (2) in his negligent conduct after the buffer burst into flames. It is not concluded by the majority, as was held by the trial court, that plaintiff was negligent in using a defective buffer.
The evidence does not compel a finding that plaintiff was responsible for the condition of the floors. He had been on the premises but a few months, and worked only on such cars as the defendant, who conducted a large sales and service operation, directed should be washed and simonized. He had no sublease of any part of the premises, and while space in the basement was made available for his work, he did not exercise dominion or control over the area. Defendant was free to use the basement for car storage as it saw fit and retained full control of the premises. Plaintiff was not responsible for the existence of drippings from cars stored by the defendant. The testimony showed that he made attempts to clean up such drippings as he observed coming from cars on the washrack. The fire, however, took place in the space adjacent to the washrack. Subdivision d of section 019-68.0 of the Administrative Code of the City of Hew York placed the burden of removing grease and oil from the floors on the defendant.
If, as concluded by the majority, no negligence could be attributed to plaintiff in the origin of the blaze, and if he was not responsible for the condition of the floor which facilitated its spread, his right to recovery must depend upon an appraisal of his conduct in attempting to extinguish the blaze. We cannot agree that a plaintiff must be held guilty of contributory negligence as a matter of law when in the face of multiple choices he chooses the course which exposes him to danger. The case of Utica Mut. Ins. Co. v. Amsterdam Color Works (284 App. Div. 376, 379, affd. 308 N. Y. 816), relied upon by the majority, is distinguishable. In the Utica case there was full knowledge of the dangers presented by a possible course of action, and the deliberate choice of a foolhardy expedient, *115despite ample opportunity for reflection and deliberation. Such opportunity was lacking here.
The fact that, faced with a set of alternatives, a party chooses the one which in retrospect is recognized as the one avenue which led to disaster, does not spell out contributory negligence as a matter of law under all circumstances. The standard which the law imposes is not that of acting correctly at one’s peril, but of acting reasonably. The reasonableness of a choice is not measured by the calm, cool wisdom of second sight, but by an appraisal of the situation as it must have appeared to a person at the time, confronted with a pressing danger, confusing alternatives and a necessity to act quickly, which would preclude rational and deliberate reasoning. The reason exacted is not “ the reason of the morrow ’’ but “ reason fitted and proportioned to the time and the event ” (Wagner v. International Ry. Co., 232 N. Y. 176, 182).
An emergency may cause even a reasonably prudent man momentarily to forget or to disregard dangers of which he was previously aware, or it may justify his taking a risk knowing of such dangers. So long as the emergency which creates the pressures was not created tortiously by the plaintiff in the first instance, his hasty reactions to such an emergency may be found to have been reasonable under the circumstances. Whether an act, ill-advised in retrospect, may have appeared justifiable to a reasonable man under the prevailing circumstances, involves an assessment of judgment which is peculiarly within the province of the jury.
With the buffer ablaze, plaintiff scrambled off the ladder on which he was standing, switched the motor off, set the buffer on the floor, attempted to stamp out the flames, and then reached for the nearest fire extinguisher. With a flaming object in his hands, he acted, according to his testimony, “ in a hurry ”, yelling all the while. The other alternatives, if they presented themselves to plaintiff in the crisis, were not so clearly preferable to the course of action he chose. To reach the sink and the faucet plaintiff would have had to circle the car on which he was working, all the while with the flaming buffer in his hands. To play a water hose on the buffer might have subjected him to electrocution, or might have resulted in a spread of burning oil. Plaintiff had no way of knowing that the fire extinguisher with which he chose to extinguish the blaze was empty. When he discovered that fact he attempted to extinguish the flames with a sand bucket and with his feet. It may not have been wise, but it was understandable. ‘ ‘ The law, however, makes allowances for mistakes and for errors of judgment which are *116likely to happen upon such an emergency. It does not demand the same coolness and self-possession which are required when there is no occasion for alarm or a loss of self-control ’ ’ (Gardner v. State of New York, 206 Misc. 503, 507, citing Lowery v. Manhattan Ry. Co., 99 N. Y. 158, 161; Wardrop v. Santi Moving & Express Co., 233 N. Y. 227; Rague v. Staten Is. Coach Co., 288 N. Y. 206).
It makes no difference that defendant did not cause the fire to originate and did not own or control the buffing machine. The origin of the blaze was the fault of neither plaintiff nor defendant. If, however, defendant’s prior negligent maintenance of the floor of the premises which it controlled facilitated the spread of the fire, and if the acts of the plaintiff in attempting to extinguish the flames were not unreasonable, a jury could properly return a verdict in plaintiff’s favor. We believe the judgment for the defendant should be reversed and the verdict reinstated.
Breitel and McNally, JJ., concur with M. M. Frank, J.; Botein, P. J., dissents in opinion, in which Valente, J., concurs.
Judgment affirmed on the law, with costs to the respondent.